Birdsong, Judge.
Nowicki appeals his conviction of motor vehicle theft, a violation of Code Ann. § 26-1813. Appellant’s sole contention is that the definitional section of Code Ann. § 26-1812, defining "motor vehicle,” refers to a *256now-repealed legislative enactment (Ga. L. 1953, Nov.-Dec. Sess., p. 566), and is therefore lacking a constitutionally sufficient description of "motor vehicle.” This contention has been decided adversely to appellant by the decision of this court in Dismuke v. State, 142 Ga. App. 381 (3) (236 SE2d 12). Appellant’s sole, enumeration of error is without merit.
Argued October 12, 1978—
Decided November 7, 1978
Rehearing denied November 28, 1978
Byrd & Anthony, Lovick P. Anthony, Jr., for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.